DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 04 December 2020, the status of the claims is as follows:
Claims 1, 5, 9, 11, 12, and 14 are currently amended; and
Claims 2, 6-8, 10, 13, and 15-18 are as originally filed; 
Claim 19 is previously presented; and
Claims 3 and 4 are canceled.

Response to Arguments
3.	Applicant’s arguments, see Remarks, pp. 4-6, filed 04 December 2020, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Donnay et al, U.S. Patent Application Publication No. 2011/0319729 A1, in view of Haindl, U.S. Patent No. 4,889,529 A, and further in view of Freeman et al, U.S. Patent Application Publication No. 2005/0131386 A1, have been fully considered, and are persuasive in view of the Amendment, filed 04 December 2020, which changed the scope of claim 4 and included this new subject matter into claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, which was necessitated by amendment, is discussed below.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay et al, U.S. Patent Application Publication No. 2011/0319729 A1 (“Donnay”), in view of Haindl, U.S. Patent No. 4,889,529 A (“Haindl”), and further in view of Freeman et al, U.S. Patent Application Publication No. 2005/0131386 A1 (“Freeman”), and further in view of Saito, U.S. Patent No. 5,968,022 A (“Saito”).
As to Claim 1, Donnay teaches the following:
sharp”) 224 having for delivering a sensor (“insertion or internal portion 30” of “sensor 14”, which contain the electrodes, see para. [0139]) 30 through an outer skin layer and into a sensor depth (“Generally, embodiments of the present disclosure relate to apparatus for inserting a medical device at least partially into the skin of the patient. Some embodiments relate to in vivo methods and devices for detecting at least one analyte such as glucose in body fluid. Accordingly, embodiments include in vivo analyte sensors configured so that at least a portion of the sensor is positioned in the body of a user (e.g., within the ISF), to obtain information about at least one analyte of the body, e.g., transcutaneously positioned in user's body.”, see para. [0086], and see figs. 7-13), the needle comprising:
a wall structure (not labeled, see wall of “sharp 224”) having a central axis (“longitudinal axis”) L (see fig. 7), an interior surface (not labeled, see interior of “sharp 224” illustrated in fig. 8), and at least one cross dimension (not labeled, fig. 11 shows a cross section view of “sharp 224”) and defining at least one inner dimension (both “longitudinal wall opening or gap 262” and “longitudinal bore 225”) 262/225 (see para. [0163] and [0176]) sized (“The distal section of the sensor body has a width sized to fit within the gap 262 of the insertion sharp 224 having a diameter less than about 20 to about 26 gauge, e.g., 21 gauge to about 25 gauge, where in certain embodiments the sharp is 21 gauge or 23 gauge or 25 ”, see para. [0164]) to contain the entire sensor 30 for delivery (“The insertion portion 30 and proximal retention portion 48 of the sensor 14 are disposed within a longitudinal bore 162 within the sharp 224 (See, e.g., FIG. 7). The proximal retention portion 48 is disposed within the longitudinal bore of the sharp 224 and provides additional stability to the mounting of the sensor 14 within the sharp 224. The longitudinal wall gap or opening 262 of sharp 224 is aligned with the sensor 14, such that the tab 50 and the contact portion 32 extend laterally outward from the sharp 224.”, see para. [0172]),
wherein the at least one inner dimension is configured to receive (“The insertion portion 30 and proximal retention portion 48 of the sensor 14 are disposed within a longitudinal bore 162 within the sharp 224 (See, e.g., FIG. 7). The proximal retention portion 48 is disposed within the longitudinal bore of the sharp 224 and provides additional stability to the mounting of the sensor 14 within the sharp 224. The longitudinal wall gap or opening 262 of sharp 224 is aligned with the sensor 14, such that the tab 50 and the ”, see para. [0172]) a bent portion (“notch or cut-out”) 54 of the sensor 30 (“Sensor 14 is further provided with a notch or cut-out 54. Such configuration facilitates the sensor 14 to bend (e.g., along the line indicated by line B) such that retention portion 48 remains upright and therefore be positioned in two substantially perpendicular, intersecting planes, as illustrated in FIG. 3.”, see para. [0141], and fig. 3),
wherein the wall structure 224 defines a first beveled edge (“first angled tip portion”) 264 and a second beveled edge (“second steep-angled tip portion”) 266 (see “FIG. 12 illustrates distal portion 260 is provided with an angled tip. In some embodiments, the angled tip may be provided with a first angled tip portion 264 and a second steep-angled tip portion 266.” in para. [0164], and figs. 12 and 13);
at least one cutting edge (not labeled see “sharp point” of “second, steep-angled tip portion 266” in fig. 13) on the wall structure 224 configured to pierce the outer skin layer layer (“In some embodiments, the angled tip may be provided with a first angled tip portion 264 and a second steep-angled tip portion 266. The exemplary configuration, which includes multiple edges and faces, provides a sharp point to reduce penetration force, trauma, and bleeding for the subject.”, see para. [0164]), 
sharp point” in the distal portion of “second, steep-angled tip portion 266”, and not on any portion of “first angled tip portion 264”, in figs. 12 and 13); and
… 
wherein the wall structure is configured for removal from the outer skin layer to leave the sensor 30 at the sensor depth (“An inserter can also include one or more components for retracting the sharp, while allowing the analyte sensor and optional on body electronics to remain on the subject. The components for retracting the sharp can include a refractor.”, see para. [0152]; and “The length L of the sharp 224 may be about 3 mm to about 50 mm, e.g., 5 mm or more, or about 10 mm, or about 20 mm, or about 30 mm, or about 50 mm, and is selected based upon the length of the insertion portion 30 of a sensor and the desired depth of the insertion portion 30 of the sensor 14.”, see para. [0163]).
Donnay does not teach the following:
at least one blunt contour on the wall structure, the blunt contour configured to bluntly dissect tissue as the wall structure advances into the sensor depth; and
wherein the blunt contour, viewed along the central axis of the wall structure, occupies more than 50% of the cross dimension of the wall structure.
However, Haindl teaches the following:
A needle (“needle tube”) 11, comprising:
punctuating portion”) 13 on the wall structure (“axial side wall”) 11a, the blunt contour 13 configured to bluntly dissect tissue as the wall structure 11a advances into the sensor depth, wherein the blunt contour 13, viewed along the central axis of the wall structure 11a, occupies more than 50% of the cross dimension (“outer diameter”) d of the wall structure 11a (“The needle 10 according to FIGS. 1 and 2 consists of a hollow rigid cylindrical needle tube 11 made of metal. The rear end of the needle tube is connectable, (e.g. to an injection syringe or a hose or the like) for connection of a fluid transfer system. Along the largest part of the length of the needle tube 11, the needle tube extends straight. In the embodiment shown in FIGS. 1 and 2, the outer diameter d of the needle tube is 0.7 mm. The through-channel 12 may have a diameter of 0.4 mm. 
For forming a punctuating portion 13, the front end of the needle tube 11 is curved at one side wall and bent obliquely in a lateral direction. The opposite side wall 11a remains in axial course. This provides an oval lumen opening 20, i.e. an opening which connects the longitudinal channel 12 (the lumen) of the needle tube 11 to the outside.”, see col. 4, l. 62, to col. 5, l. 9; “The punctuating and cutting portions of the needle tube 11 are arranged within the contour of the needle tube 11 in the zone of the wall thickness of the axial side wall 11a. This prevents particles from being punched out of the natural or artificial ”, see col. 5, ll. 43-49; and figs. 1-3).
Thus, it would have been obvious for one of ordinary skill in the art at the time the application was filed to modify use of Donnay’s “sharp 224” to use Haindl “punctuating portion 13” in order to “[prevent] particles from being punched out of the natural or artificial layer of material to be penetrated, and outstanding separating characteristics are obtained” (see Haindl, col. 5, ll.43-49).
	Donnay in view of Haindl does not teach the following:
	wherein the interior surface of the wall structure comprises a lubricant coating.
	However, Freeman teaches the following:
	an interior surface of the wall structure (“inner tube”) 14 comprises a lubricant coating (“lubricant”, not labeled) (see “A fluid or other material may be used to serve as a lubricant in the inner tube 14 to aid in the deployment of the delivery device 10.” in para. [0074]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the application was filed to modify use of Donnay’s “sharp 224” to include a “lubricant”, as taught by Freeman, in order aid in the deployment of Donnay’s “analyte sensor 14”, as suggested by Freeman (see para. [0074]).
	Donnay in view of Haindl, and further in view of Freeman does not teach the following:

	However, Saito teaches the following:
at least one cutting edge formed on the second beveled edge is less than 50% of a combined beveled edge of the first beveled edge and the second beveled edge (see “Second and third, substantially vertically cut bevel faces 50 and 55 are formed in opposite lateral sides of oval tube edge 47. The second bevel face is formed by relatively rotating cylindrical member 20 about longitudinal axis 33 through a first rotational angle 48 while grinding a lower quarter of oval tube edge 47 along a plane that converges laterally inwardly toward the extreme end or point. This operation forms second bevel face 50 at a second inclined angle that is more steeply inclined toward the longitudinal axis 33 than first bevel face 45, namely about 8 to about 45 degrees. The third bevel face 55 is likewise formed in the adjacent lower quarter of oval tube edge 47 of first bevel face 45 by relatively rotating cylindrical member 20 about longitudinal axis 33 through a second rotational angle 49, directed in an opposite sense with respect to the first rotational angle 48, and grinding the opposite inwardly converging bevel 55, which is symmetrical with second bevel 50. This operation forms third bevel face 55 at a third steeply inclined angle of about 8 to about 45 degrees.
bevels 50, 55 define a forward cutting edge 60 oriented obliquely to longitudinal axis 33 and first bevel face 45. This forward cutting edge is inclined at a substantially steeper angle than the primary bevel 45. Although the ground point as a whole is inclined at a small acute angle taper, the extreme point of the needle is characterized by a steeply tapered point formed by the intersection at the point of second and third bevels 50, 55 and back bevel 35.” in col. 4, l. 40, to col. 5, l. 5, and see fig. 1-3).
Thus, it would have been obvious for one of ordinary skill in the art at the time the application was filed to modify Donnay’s cutting edge (not labeled see “sharp point” of “second, steep-angled tip portion 266” in fig. 13) to have the first and second bevels “define a forward cutting edge 60 oriented obliquely to longitudinal axis 33 and first bevel face 45” and “the forward cutting edge is inclined at a substantially steeper angle than the primary bevel 45”, as taught by Saito, because this feature provides the following advantage (see Saito, col. 5, ll. 5-9):
This forward cutting edge 60 readily penetrates the skin, but due to its specific shape has substantial strength, which prevents the extreme tip from breaking or bending. The point is much more durable than the  

As to Claim 2, Haindl teaches the following:
wherein the blunt contour 13 is more than 60% of the cross dimension of the wall structure 11a (see col. 4, l. 62, to col. 5, l. 9, and figs. 1-3).
As to Claim 3, Donnay teaches the following:
wherein the wall structure  further defines a beveled edge (“bevel”) 16 (“The tip of the hypodermic needle is then ground to a bevel to produce a sharp point to reduce the required penetration force, as previously discussed.”, see para. [0166]).
As to Claim 4, Donnay in view of Haindl teaches the following:
wherein the cutting edge 266 (see Donnay, fig. 12) is formed on less than 50% of the beveled edge 16 (see Haindl, col. 4, l. 62, to col. 5, l. 9, col. 5, ll. 10-34, and figs. 1-3).
As to Claim 5, Donnay in view of Haindl teaches the following:
wherein the at least one cutting edge 266, when viewed along the central axis L of the wall structure (see Donnay, fig. 12), is spaced closer to the central axis (“longitudinal central axis”) 14 than an adjacent outer edge of the blunt contour 13 (see Haindl, col. 4, l. 62, to col. 5, l. 9, and figs. 1-3).
As to Claim 6, Haindl teaches the following:
wherein the central axis 14 passes through the blunt contour 13 (see fig. 1).
As to Claims 7 and 8, Haindl teaches the following:
wherein the blunt contour 13 is at least 2/3 of an area centered on the central axis 14 and circumscribing an outer edge (“back side”) 15 of the blunt contour 13, 
As to Claim 9, Donnay in view of Haindl teaches the following:
wherein the cutting edge 266 (see Donnay, fig. 12) is formed on less than 40% of the combined beveled edge 16 (see Haindl, col. 4, l. 62, to col. 5, l. 9, col. 5, ll. 10-34, and figs. 1-3).
As to Claim 10, Donnay in view of Haindl teaches the following:
wherein the blunt contour 13 (see Haindl, figs. 1-3) is sufficiently large in proportion to the cutting edge 266 (see Donnay, fig. 12) to reduce wound volume by at least 15% (see Haindl, col. 4, l. 62, to col. 5, l. 9, and figs. 1-3).
As to Claims 11 and 12, Haindl teaches the following:
wherein at least one of the first beveled edge 16 or the second beveled edge is angled at least 7 degrees, wherein at least one of the first beveled edge 16 or the second beveled edge is angled at least 10 degrees (see “α” in fig. 1, and col. 5, ll. 61-65).
As to Claims 13-15, Haindl teaches the following:
wherein the wall structure 11a further includes a bend (“length of the bending of the back side 15”) positioned proximal to the cutting edge 18, wherein the bend is subjacent to at least one of the at least one cutting edge, the first beveled edge, or the second beveled edge, and wherein the bend is at least 13 degrees (see col. 5, ll. 55 and 61-65, and fig. 1).
As to Claim 16, Donnay teaches the following:
gap”) 262 connected in communication with the inner dimension (“Sharp 224 may also be provided with an elongated longitudinal opening or gap in the wall of the sharp 224 (see, sharp 224 in FIGS. 11-18).”, see para. [0162], and figs. 9, 11 and 13).
As to Claim 17, Donnay teaches the following:
wherein the wall structure defines an elongate opening (“distal portion”) 260 (“distal portion 260” defines a elongate opening for “sharp 224” as shown in fig. 12 and 13) and the inner dimension is a diameter of the opening and wherein the longitudinal slit 262 is in communication with the elongate opening (see “gap 262” in communication with “distal portion 260” in fig. 13).
As to Claim 18, Donnay teaches the following
wherein the elongate opening 260 and longitudinal slit 262 extend entirely through a distal edge (not labeled) of the wall structure to form a cross sectional C-shape (“As illustrated in FIG. 11, sharp 224 has a substantially "C"- or "U"-shaped profile in this embodiment, but may have other configurations, e.g., substantially "V"-shaped.”, see para. [0164]).
As to Claim 19, Donnay teaches the following
wherein the first beveled edge 264 is proximal to the second beveled edge 266, wherein the first beveled edge 264 has an angle less than the second beveled edge 266 (see “In some embodiments, the angled tip may be provided with a ” in para. [0164], and figs. 12 and 13).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/15/2021